DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.    	It is acknowledged that the petition filed under 37 CFR 1.84(a)(2) is granted per the Petition Decision filed on January 25, 2021. The Color photographs and color drawings are hereby accepted in the instant application. 

Response to Amendment
3.	Applicant’s CLAIM AMENDMENTS filed December 18, 2020 is respectfully acknowledged. Claims 1-5 and 7-21 are pending for examination.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-5 and 7-21 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

6.    	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.    	Claim(s) 1, 3, 9, 11, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al. (US 9,943,961 B2) in view of Fujimura et al. (US 9,477,315 B2).

	Regarding claims 1 and 9, Nakazato et al. discloses a method and system comprising:
		a camera (i.e. controlling unit 160 receives information from measuring unit 130, the 			measuring unit can include a camera - ¶17,19); 
		a robot (i.e. robot 171 - ¶15);
		a controller communicatively coupled with the camera and the robot (i.e. information 			processing apparatus 1 includes a personal information holding unit 110, work process 			information holding unit 120, measuring unit 130, a person recognizing unit 140, work 			information managing unit 150, and controlling unit 160; information processing 			apparatus 1 is also connected to robot controller 170 and controller 180, the robot 			controller 170 controls robot 171 - ¶14, 15); and
		a memory configured to store instructions executable by the controller (i.e. A CPU 			reads and executes a program from a memory, such as a RAM, ROM, or the like, to 	the instructions, when executed, 			are operable to/for:
			receiving, by a controller, an image captured by a camera which includes a 				human body part (i.e. controlling unit 160 receives information from measuring 				unit 130, the measuring unit can include a camera - ¶17,19);
			determining, by the controller, a predicted motion of the human body part
(i.e. controlling unit 160 may cause an end effector of a robot arm to move to a position which is proportional to the height of the individual, where the end effector receives or gives an object from or to the worker, or an operation of a worker may be simulated based on a physical feature of the individual using a known technique to predict a position or orientation of the individual, a position or orientation of the individual's hand - ¶60);
generating, by the controller, a trajectory of a robot based on the predicted motion of the human body part to avoid collision between the robot and the human body part (i.e. a position or orientation of a robot, or a path of an arm or the like, may be set so that an end effector of the robot can be moved to a position in the vicinity of the predicted position - ¶60); and 
controlling, by the controller, the robot to move along the trajectory (i.e. a position or orientation of a robot, or a path of an arm or the like, may be set so that an end effector of the robot can be moved to a position in the vicinity of the predicted position - ¶60).
	Nakazato et al. does not disclose the method and system comprising:
		setting, by the controller, a boundary that crops an image patch centered around the 			human body part to track the human body part.

	However, Fujimura et al. discloses an image processing module 214 that extracts the regions of the image 212 around the user's hand by cropping the image 212, and generates a skeleton structure of the hand from the image 212 (¶33; FIG. 2B).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Nakazato et al. to include the module of Fujimura et al. in order to provide information to the user while assisting in preventing a collision.

	Regarding claims 3 and 11, Nakazato et al. further discloses the method and system of claims 1 and 9, further comprising:
receiving another image including the human body part captured by the camera (i.e. checking against fingerprints, veins, irises, writing, or the like may be performed by pattern matching between images of these features registered as identification information and images obtained by the measuring unit 130 -¶106), determining a further predicted motion of the human body part (i.e. controlling unit 160 may cause an end effector of a robot arm to move to a position which is proportional to the height of the individual, where the end effector receives or gives an object from or to the worker, or an operation of a worker may be simulated based on a physical feature of the individual using a known technique to predict a position or orientation of the individual, a position or orientation of the individual's hand - ¶60), generating an updated trajectory of the robot based on the further predicted movement of the human body part (i.e. updating unit 370 may update or add at least one of the personal information, the work process information may be a work schedule table for a worker or a list of paths, positions - ¶47, 96); and

controlling the robot to move along the updated trajectory (i.e. a position or orientation of a robot, or a path of an arm or the like, may be set so that an end effector of the robot can be moved to a position in the vicinity of the predicted position - ¶60).

	Regarding claim 17, Nakazato et al. discloses a robot (i.e. robot 181 - ¶52) comprising:
		an appendage (FIG. 1 shows an arm of robot 181);
a motor coupled to the appendage, the motor configured to manipulate movement of the appendage (i.e. a dual-arm robot, or a work robot having a drive unit, such as a walking robot - ¶52);
a controller coupled with the motor (i.e. the work robot 181 is operated under the control of the robot controller 182 which is instructed by the controller 180 - ¶52); and 
a memory configured to store instructions executable by the controller (i.e. A CPU reads and executes a program from a memory, such as a RAM, ROM, or the like, to control an operation of each processing unit - ¶14), the instructions, when executed, are operable to/for:
determining, by the controller, a predicted motion of the human body part (i.e. controlling unit 160 may cause an end effector of a robot arm to move to a position which is proportional to the height of the individual, where the end effector receives or gives an object from or to the worker, or an operation of a worker may be simulated based on a physical feature of the individual using a known technique to predict a position or orientation of the individual, a position or orientation of the individual's hand - ¶60);

generating, by the controller, a trajectory of a robot based on the predicted motion of the human body part to avoid collision between the robot and the human body part (i.e. a position or orientation of a robot, or a path of an arm or the like, may be set so that an end effector of the robot can be moved to a position in the vicinity of the predicted position - H60); and controlling, by the controller, the robot to move along the trajectory (i.e. a position or orientation of a robot, or a path of an arm or the like, may be set so that an end effector of the robot can be moved to a position in the vicinity of the predicted position - ¶60).
	Nakazato et al. does not disclose the robot comprising the instructions, when executed, are operable to:
	set a boundary that crops an image patch centered around the human body part to track the human body part.
	However, Fujimura et al. discloses an image processing module 214 that extracts the regions of the image 212 around the user's hand by cropping the image 212, and generates a skeleton structure of the hand from the image 212 (¶33; FIG. 2B).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot of Nakazato et al. to include the module of Fujimura et al. in order to provide information to the user while assisting in preventing a collision.

	Regarding claim 21, neither Nakazato nor Fujimura et al. disclose the method of claim 1, wherein the boundary around the human body part uses a color distribution to crop the image path centered around the human body part.
	Nevertheless, applying any type of boundary, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known means for setting a boundary, as shown by Fujimura et al. Since the invention failed to provide novel or unexpected results from the usage of said colored boundary, use of any means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

8. 	Claim(s) 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al. (US 9,943,961 B2) in view of Fujimura et al. (US 9,477,315 B2) as applied to claims 1, 3, 9, 11, 17 and 21 above, and further in view of Hsu et al. (US 8,112,719 B2) and Linnell et al. (US 9,278,449 B1).

	Regarding claims 2, 10 and 18, neither Nakazato et al. nor Fujimura et al. disclose the method, system and robot of claims 1, 9 and 17, wherein the steps of receiving an image and determining a predicted motion of the human body part are repeated continuously.
	However, Hsu et al. discloses the limitation "wherein the steps of receiving an image...." by teaching that three continuous gesture images are provided to calculate the adjusted motion image. The three continuous gesture images are a current grey-level image 12, a preceding grey-level image II before the current grey-level image 12, and a pre-preceding grey-level image 10 before the preceding grey-level image II, respectively (¶30).
	Neither Nakazato et al. nor Hu et al. disclose the method, system and robot of claims 1, 9 and 17, wherein the trajectory of the robot is updated in real time.
	However, Linnell et al. discloses the limitation "wherein... the trajectory of the robot is updated in real time" by teaching that virtual robots within software may be updated with real-time feedback from the physical world 630, e.g., motion paths for robot actors may be determined or modified based on real-time sensor data (¶99).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system and robot of Nakazato et al. to include the features of Hsu et al. in order to operate devices when users forget where the responding physical remote controls are placed.
	Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system and robot of Nakazato et al. to include the features of Linnell et al. in order to allow for closed-loop control of robotic operation.

9. 	Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al. (US 9,943,961 B2) in view of Fujimura et al. (US 9,477,315 B2) as applied to claims 1, 3, 9, 11, 17 and 21  above, and further in view of Yu et al. (US 10,572,777 B2).

	Regarding claims 4 and 12, neither Nakazato et al. nor Fujimura et al. disclose the method of claims 1 and 9, wherein the human body part is tracked by a convolutional neural network (CNN).
	However, Yu et al. discloses that there are many CNN based works in both face landmark localization and human body pose estimation (¶11).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Nakazato et al. to include the
features of Yu et al. in order to identify the image based on the generated optimal shape to generate a recognition result of the image.

10. 	Claim(s) 5, 6, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al. (US 9,943,961 B2) in view of Fujimura et al. (US 9,477,315 B2) as applied to claims 1, 3, 9, 11, 17 and 21 above, and further in view of Kaifosh et al. (US 2018/0020978 A1).

	Regarding claims 5 and 13, neither Nakazato et al. nor Fujimura et al. disclose the method and system of claims 1 and 9, wherein the predicted motion of the human body part is determined by a recurrent neural network (RNN).
	However, Kaifosh et al. discloses that the techniques can use statistical models that encode articulation constraints and patterns of rigid body system movements learned from data. Non-limiting examples of such statistical models include recurrent neural networks, long short-term memory neural networks, and/or any other suitable type of neural networks. Non-limiting examples of applications of the disclosed subject matter include uses for reconstructing human movements with wearable devices, such as reconstructing the movement of both the forearm and upper arm using a single wrist-worn device [0131].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Nakazato et al. to include the features of Kaifosh et al. in order to know the spatial positioning, orientation and movement of a user's body to provide a realistic representation of body movement.

	Regarding claims 6 and 14, neither Nakazato et al. nor Fujimura et al. disclose the method and system of claims 5 and 13, wherein the RNN utilizes a long short-term memory (LSTM) model to determine the predicted motion based on a position of the human body part within the image.
	However, Kaifosh et al. discloses that the techniques can use statistical models that encode articulation constraints and patterns of rigid body system movements learned from data. Non-limiting examples of such statistical models include recurrent neural networks, long short-term memory neural networks, and/or any other suitable type of neural networks. Non-limiting examples of applications of the disclosed subject matter include uses for reconstructing human movements with wearable devices, such as reconstructing the movement of both the forearm and upper arm using a single wrist-worn device [0131].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Nakazato et al. to include the features of Kaifosh et al. in order to know the spatial positioning, orientation and movement of a user's body to provide a realistic representation of body movement.

11.	Claim(s) 7, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al. (US 9,943,961 B2) in view of Fujimura et al. (US 9,477,315 B2) as applied to claims 1, 3, 9, 11, 17 and 21 above, and further in view of Wellman et al. (US 9,561,587 B2).

	Regarding claims 7, 15 and 20, neither Nakazato et al. nor Fujimura et al. disclose the method and system and robot of claims 1 and 9 and 17, wherein the trajectory of the robot maintains a predetermined distance from the human body part.
	However, Wellman et al. discloses that transfer mechanisms between the release area 906 and the packing area 908 may provide a degree of separation between human operators (e.g., 916 and 926) and the robotic arm 912, for example (¶91).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system and robot of Nakazato et al. to include the features of Wellman et al. in order to facilitate compliance with safety measures.

12. 	Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al. (US 9,943,961 B2) in view of Fujimura et al. (US 9,477,315 B2) as applied to claims 1, 3, 9, 11, 17 and 21 above, and further in view of Versace et al. (US 9,626,566 B2).

	Regarding claims 8 and 16, neither Nakazato et al. nor Fujimura et al. disclose the method and system of claims 1 and 9, further compsiring:
	calibrating coordinates of the image to a Cartesian space from which the robot is operated.
	However, Versace et al. discloses that the image is sampled using retinal metric, or other, but the signal for the cameral to move and how much to adjust the pitch, yaw is provided in Cartesian metric (¶62).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Nakazato et al. to include the features of Versace et al. in order to enable the robot to navigate its environment more quickly and with lower computational and power requirements.

13. 	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al. (US 9,943,961 B2) in view of Hu et al. (US 9,333,652 B2) as applied to claims 1, 3, 9, 11, 17 and 21 above, and further in view of Yu et al. (US 10,572,777 B2) and Kaifosh et al. (US 2018/0020978 A1).

	Regarding claim 19, neither Nakazato et al. nor Hu et al. disclose the robot of claim 17, wherein the human body part is tracked by a convolutional neural network (CNN), and wherein the predicted motion of the human body part is determined by a recurrent neural network (RNN) which utilizes a long short-term memory (LSTM) model to determine the predicted motion based on a position of the human body part within the image.
	However, Yu et al. discloses the limitation "wherein the human body part is tracked by a convolutional neural network (CNN)" by teaching that there are many CNN based works in both face landmark localization and human body pose estimation (¶11).

	Further, Kaifosh et al. discloses the limitation "wherein the predicted motion of the human body part is determined by a recurrent neural network (RNN) which utilizes a long short-term memory (LSTM) model to determine the predicted motion based on a position of the human body part within the image" by teaching that the techniques can use statistical models that encode articulation constraints and patterns of rigid body system movements learned from data. Non-limiting examples of such statistical models include recurrent neural networks, long short-term memory neural networks, and/or any other suitable type of neural networks. Non-limiting examples of applications of the disclosed subject matter include uses for reconstructing human movements with wearable devices, such as reconstructing the movement of both the forearm and upper arm using a single wrist-worn device [0131].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot of Nakazato et al. to include the features of Yu et
al. in order to identify the image based on the generated optimal shape to generate a recognition result of the image.
	Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot of Nakazato et al. to include the features of Kaifosh et al. in order to know the spatial positioning, orientation and movement of a user's body to provide a realistic representation of body movement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664